DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 recites “the recess has a closed perimeter defined in a plane, the closed perimeter enclosing an elongated slot that defines a path along which the protrusion slides from one end of the elongated slot to the other, the recess defined in one of the first end portion of the side protective member and the inner layer section”.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the sliding engagement between shell sections 12,13 as provided by one or more securing members as described in the specification (par.20) and par.25 discloses each side protective member 30 is positioned along each side portion 14 to fill a gap between the protective material of the first and second layer sections 22,23 which is not shown.  Figure 3A is the only illustration for the assembled helmet structure with the sliding connection defined by the recess/protrusion; however, Fig.3A doesn’t show a relative position for the side protective members and the inner layer sections when the protrusion is in a first position relative to the aperture/slot and when the protrusion is in a second position relative to the aperture/slot which would be helpful in understanding the invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 lacks antecedent basis for “said plane” and “the elongated slot” and “the path”.  Claim 10 recites “the side protective member includes an outer foam member circumscribing an inner foam member..”.  However, claim 1 recites “two opposed side protective members” and claim 10 should be revised to recite that the limitation is referring to each side protective member or the side protective members. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102a(1) as being anticipated by Beauchamp et al. (U.S. 2017/0258168). Beauchamp discloses the invention as claimed. Beauchamp teaches a protective helmet  by 12,13,22,23), each including an outer shell section 12,13 and an inner layer section 22,23 of protective material mounted to the respective outer shell section, the first and second helmet sections being displaceable relative to one another to adjust a size of the helmet (par.22); two opposed side protective members 30 received inwardly of the outer shell sections on opposed sides of the helmet, each of the side protective members 30 having a first end portion 33A and an opposed second end portion 33B, the first end portion 33A engaged with the first helmet section 12/22, the second end portion 33B engaged with the second helmet section 13/23; and means for adjusting a position of the side protective members 30 relative to the inner layer sections 22,23 of protective material, said means configured such that, when the protective helmet is adjusted when on the head of the wearer, the protective members 30 remain substantially stationary with respect to the head of the wearer when the inner layer sections 22,23 are displaced with the first and second helmet sections (see paragraph 25).
The means for adjusting a position of the side protective members 30 includes a sliding connection defined between the first end portion 33A of the protective member and one of the inner layer sections 22,23 of protective material, the sliding connection including a recess 37 and a protrusion 34 received by the recess 37 for sliding displacement relative to one another, the sliding connection providing relative displacement between the side protective member 30 and said inner layer section 22 or 23. The recess 37 has a closed perimeter defined in a plane, the closed perimeter enclosing an elongated slot 38 that defines a path along which the protrusion 34 slides from one end 38A of the elongated slot to the other (end 38B), the recess 37 defined in one of the first end portion of the side protective member 30 and the inner layer section 22.  The protrusion 34 extends from the other of the first end portion 33A of the side protective member 30 and the inner layer section 22 in a direction transverse to said plane, the protrusion being received within the elongated slot and slidingly displaceable therewithin along the path. The means for adjusting a position of the side protective members 30 are disposed at least in part 

Conclusion

questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732